Title: To Thomas Jefferson from William Lee, 17 May 1805
From: Lee, William
To: Jefferson, Thomas


                  
                     Sir 
                     
                     United States ConsulateBordeaux May 17th 1805
                  
                  When the reputation of an officer of the United States is unjustly attacked, it is a duty he owes the Government and himself to vindicate his character. How far I have succeeded in this particular the annexed correspondence will shew. I beg leave Sir with great deference to lay it before you reposing the utmost confidence in that justice which so eminently distinguishes your administration.— 
                  With the highest Veneration I have the honor to remain Your devoted humble Servant.
                  
                     
                        Wm. Lee 
                     
                  
               